Case 20-12602-BLS Doc195 Filed 04/21/21 Page 1of7

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Emergent Capital, Inc., et al. - Debtor Case No, 20-12602 (BLS)
Reporting Period March 2021

MONTHLY OPERATING REPORT

File with Court and submit copy to United States Trustee within 20 days after end of month

Submit copy of report to any official committee appointed in the case.

 

Docume nt Explanation

REQUIRED DOCUMENTS Form No. Attached Attached
Schedule of Cash Receipts and Disbursements MOR-1 x

Bank Reconciliation (or copies of debtor's bank reconciliations) MOR-I (CON'T) Xx

Copies of bank statements

Cash disbursements journals
Statement of Operations MOR-2 x
Balance Sheet MOR-3 x
Status of Postpetition Taxes MOR-4 X

Copies of IRS Form 6123 or payment receipt md

Copies of tax returns filed during reporting period Lae ata gee wi
Summary of Unpaid Postpetition Debts MOR-4 $0 - not applicable

Listing of aged accounts payable ;
Accounts Receivable Reconciliation and Aging MOR-5 $0. - not applicable
Debtor Questionnaire MOR-5 x

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.

Du, Nheanto— 4119/4028 |

Signature of Debtor Date

 

 

Signature of Joint Debtor - Date

Signature of Authorized Individual * Date

Miriam Martinez Chief Financial Officer
Printed Name of Authorized Individual Title of Authorized Individual

* Authorized individual must be an officer, directar or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited lability company,

Page 1 of 7
Case 20-12602-BLS Doc195 Filed 04/21/21 Page 2 of 7

In re: Emergent Capital, et al. - Debtor Case No. 20-12602 (BLS)
Reporting Period: March 2021

 

March 31, 2021
(USD’s)
(Unaudited)

SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

Emergent Capital, et al
20-12602 (BLS

Beginning Cash 3/1/2021 5 12,781,271
Cash Receipts s 4,115
Cash Disbursements 5

Ending Cash 3/31/2021 5 12,785,386

P\icws if Wi wee 4-19-2028)

 

Signature of Authorized Individual Date
Miviar MALT ver CFO
Printed Name of Authorized Individual Title of Authorized Individual

Page 2 of 7
Case 20-12602-BLS Doc195 Filed 04/21/21 Page 3 of 7

In re: Emergent Capital, et al. - Debtor Case No, 20-12602 (BLS)
Reporting Period: March 2021

 

Debtors Statement with respect to Bank Account Reconciliations, Bank Statements and Cash Disbursements
For the period March 1, 2021 through March 31, 2021

(USD's)}
(Unaudited)

Bank Account Reconciliations and Cash Disbursements
The Debtors affirm that bank reconciliations are prepared for all open and active bank accounts on a monthly basis. The Debtors affirm that
within their financial accounting systems, check registers and/or disbursement journals are maintained for each disbursement account.

Bank Statements
The Debtors affirm that bank accounts for all open and active bank accounts have been retained by the Debtors. The Debtors affirm that no
bank accounts were closed during the reporting period. The Debtors affirm that no bank accounts were opened during the reporting period.

List of Bank Accounts for Debtor Entities

 

Bank Name Account Type Account # March 31, 2021 ending
Debtor (last 4 digits) balance (USD’s)
Emergent Capital, et al First National Bank Borrowing 7801 S$ 12,785,386

Page 3 of 7
Case 20-12602-BLS Doc195 Filed 04/21/21 Page 4of7

In re: Emergent Capital, et al. — Debtor Case No. 20-1260 (BLS)
Reporting Period: March 2021

 

MOR -2
Debtor Statement of Operations
For the period March 1, 2021 through March 31, 2021
(USD’s)
(Unaudited)

Revenue

Interest Income $4,115

Interest Income - Promissory Installment Note 72,836
Total Revenue $76,951

Interest Expense - 5% Senior Unsecured Convertible Notes 399,967

Interest Expense - 8.5% Senior Secured Notes 385,008 |
Total Financing Costs $784,976

Gross Profit ($708,025)

Operating Expenses -

Net (loss) income before taxes ($708,025)

Deferred tax benefit .

Net (loss) income ($708,025)

Page 4 of 7
Case 20-12602-BLS Doc195 Filed 04/21/21 Page 5of7

In re: Emergent Capital, et al. - Debtor

Case No. 20-12602 (BLS)
Reporting Period: March 2021

 

MOR -3
Debtor Balance Sheet
March 2021
(USD’s)
(Unaudited)

ASSETS
Cash and cash equivalents
Note receivable - promissory installment note
Investment in affiliates

Total Assets

LIABILITIES AND STOCKHOLDERS' EQUITY

Liabilities
Interest payable - 5% senior unsecured convertible notes
5% senior unsecured convertible notes, net
Interest payable - 8.5% senior secured notes
8.5% senior secured notes, net
Total liabilities

Common stock
Treasury stock
Additional paid-in-capital
Accumulated deficit
Total stockholders' equity

Total liabilities and stockholders" equity

Page 5 of 7

$12,785,386
33,137,921
340,948,631

$388,871,938

$2,139,132
65,164,237
600,628
30,749.330
$118,653,326

$1,590,021
(2.534353)

334,843,876
(63,680,931)

$270,218,613

___$388,871,938_
Case 20-12602-BLS Doc195 Filed 04/21/21 Page 6of7

In re: Emergent Capital, et al. - Debtor Case No. 20-12602 (BLS)
Reporting Period: March 2021

MOR 4
Status of Post-petition Taxes
For the period March 1, 2021 through March 31, 2021

The above captioned debtors (the “Debtors”) hereby submit this attestation regarding Status of Post-
petition Taxes in lieu of providing copies of post-petition tax payments and tax returns filed during the
reporting period.

| attest that each of the Debtors’ taxing authorities have been paid on time when post-petition amounts

become due. Also, tax returns are being filed in an orderly and timely fashion in accordance with tax
return reporting deadlines.

NW Neorss 1-19 ~J20a2/

 

Signature of Authorized Individual Date
MiviAm mMartivea CEO
Printed Name of Authorized Individual Title of Authorized Individual

Page 6 of 7
Case 20-12602-BLS Doc195 Filed 04/21/21 Page 7 of 7

In re: Emergent Capital, et al. - Debtor Case No. 20-12602 (BLS)
Reporting Period: March 2021

MOR 5

DEBTOR QUESTIONNAIRE

Yes No

 

1. Have any assets been sold or transferred outside the normal course of business
this reporting period? If yes, provide an explanation below.

 

2. Have any funds been disbursed from any account other than a debtor in possession

 

account this reporting period? If yes, provide an explanation below. ¥
3. Have all post-petition tax returns been timely filed? If no, provide an explanation ¥
below.

 

4, Are workers compensation, general liability and other necessary insurance

coverages in effect? If no, provide an explanation below.

 

5. Has any bank account been opened during the reporting period? If yes, provide
documentation identifying the opened account(s). If an investment account has been opened ¥
provide the required documentation pursuant to the Delaware Local Rule 4001-3.

 

 

 

 

 

Page 7 of 7
